Case 0:14-cr-60195-BB Document 166 Entered on FLSD Docket 04/20/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61329-BLOOM/Reid

 WENXIA MAN

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATIONS

        THIS CAUSE is before the Court upon the Petitioner’s Motion to Vacate, Set Aside or

 Correct Sentence Pursuant to 28 U.S.C. § 2255 and Memorandum of Law in Support, ECF No.

 [1], filed on May 28, 2019 (“Motion”). The Motion was previously referred to the Honorable

 Lisette M. Reid for a Report and Recommendations (“R&R”) on all dispositive matters. See ECF

 No. [2]. On March 27, 2020, Judge Reid issued a R&R addressing each of the four ineffective

 assistance of counsel claims. After analyzing the merits of each claim, Judge Reid recommended

 that the Motion be denied. ECF No. [8]. The R&R states that Petitioner shall file any objections

 within fourteen days of the date of service of a copy of the R&R. Id. To date, Petitioner has filed

 no objections, nor has she sought additional time in which to do so.

        The Court has conducted a de novo review of Judge Reid’s R&R, the record in this case,

 and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th

 Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Reid’s R&R to be

 well reasoned and correct. The Court therefore agrees with the analysis in the R&R and concludes

 that the Motion must be DENIED for the reasons set forth therein.
Case 0:14-cr-60195-BB Document 166 Entered on FLSD Docket 04/20/2020 Page 2 of 2
                                                          Case No. 19-cv-61329-BLOOM/Reid


        Accordingly, it is ORDERED and ADJUDGED as follows:

        1.    Magistrate Judge Reid’s R&R, ECF No. [8], is ADOPTED;

        2.    Defendant’s Motion to Vacate or Set Aside Sentence, ECF No. [1], is DENIED;

        3.    A Certificate of Appealability is DENIED;

        4.    All pending motions are DENIED AS MOOT; and,

        5.    The Clerk shall CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 20, 2020.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Wenxia Man, pro se
 12658 Torrey Bluff Drive
 Apt. 287
 San Diego, CA 92130




                                             2
